Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I (method for protecting an idling wind turbine power system from damage during loss of grid power, and a backup control system for protecting an idling wind turbine power system from damage during loss of grid power with a control scheme, comprising: monitoring an incoming wind direction at the wind turbine power system; and, when the incoming wind direction is changing at a predetermined attack angle, rotating at least one of a plurality of rotor blades of the wind turbine power system to a pitch angle that is offset from a feather position by a predetermined number of degrees to reduce and/or eliminate flutter phenomenon from occurring, and further comprising determining at least one of a rotor position or a rotor orientation of the wind turbine power system and rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from the feather position by the predetermined number of degrees when the rotor position and/or the rotor orientation are indicative of the flutter phenomenon occurring (paragraphs [0041]-[0042] of the specification) in the reply filed on October 20, 2020 is acknowledged.

Claims 3, 8-10, 13-14, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2020.
Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 1, line 1, “turbine” should be changed to -- turbines --.
In paragraph 33, line 5, “link” should be changed to -- links --.

Claim Objections
Claim 7 is objected to because of the following informalities: Appropriate correction is required.
In claim 7, line 2, -- at least one -- should be inserted before “rotor blade”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 11-12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, lines 2-3, “rotating at least one of the plurality of rotor blades of the wind turbine power system” is unclear if this refers to the same at least one of the plurality of rotor blades of the wind turbine power system recited in claim 1, or not.

In claim 7, line 2, “approximately inline” with the incoming wind is a relative term which renders the claim indefinite.  The term “approximately inline” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, is a +/- deviation of 12 or 15 degrees “approximately inline” with the incoming wind?
In claim 7, line 3, “minimal rotation” is a relative term which renders the claim indefinite.  The term “minimal rotation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, are 10 rpm or 15 rpm “minimal rotation”?
In claim 11, the third to last line, “the plurality of rotor blades” lacks antecedent basis. 
In claim 12, line 5, “rotating at least one of the plurality of rotor blades of the wind turbine power system” is unclear if this refers to the same at least one of the plurality of rotor blades of the wind turbine power system recited in claim 11, or not.
In claim 17, line 2, “approximately 90 degrees” is a relative term which renders the claim indefinite.  The term “approximately 90 degrees” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 7 (as far as claims 2, 4, and 7 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida 2008/0304964.
Disclosed is a method for protecting an idling wind turbine power system from damage during loss of grid power (note paragraphs [0004] and [0007], for example), the wind turbine power system having a plurality of rotor blades 1, the method comprising: monitoring an incoming wind direction WD at the wind turbine power system via an anemoscope provided in a nacelle 2; and, when the incoming wind direction is changing at a predetermined attack angle, rotating at least one of the plurality of rotor blades of the wind turbine power system to a pitch angle that is offset from a feather position by a predetermined number of degrees to reduce and/or eliminate flutter phenomenon from occurring (note paragraph [0020], for example). Note 
 The method further comprises determining at least one of a rotor position or a rotor orientation of the wind turbine power system (the anemoscope measures the yaw angle Y of the wind relative to the nacelle) and rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from the feather position by the predetermined number of degrees when the rotor position and/or the rotor orientation are indicative of the flutter phenomenon occurring (claim 2).
The predetermined number of degrees comprises less than about 10 degrees, as shown in portions of figure 1 (claim 4). 
 Rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by the same number of degrees (paragraph [0022]) (claim 5).
The feather position comprises a position in which a chord of the rotor blade is approximately inline with the incoming wind direction at stand still or minimal rotation, as this is the standard definition of a feather position (claim 7).

Claims 1-2 and 6-7 (as far as claims 2 and 7 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spruce 2013/0129508.
Disclosed is a method for protecting an idling wind turbine power system 36 (note paragraphs [0032], [0042], [0044], [0046], and [0049], for example) from damage during loss of grid power (note paragraphs [0033] and [0047], for example), the wind turbine power system 
 The method further comprises determining at least one of a rotor position or a rotor orientation of the wind turbine power system (via controller 100 which determines the yaw error) and rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from the feather position by the predetermined number of degrees when the rotor position and/or the rotor orientation are indicative of the flutter phenomenon occurring (claim 2).
Rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by a different number of degrees (note paragraphs [0010], [0042], and [0047], for example) (claim 6).
The feather position comprises a position in which a chord of the rotor blade is approximately inline with the incoming wind direction at stand still or minimal rotation, as this is the standard definition of a feather position (claim 7).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12, 15, and 17, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida 2008/0304964 in view of Nies 2011/0211961.
Yoshida discloses an idling wind turbine power system (note paragraphs [0004] and [0007], for example), substantially as claimed, comprising: a pitch control system (unnumbered, note paragraph [0022]) and a plurality of pitch drive mechanisms (unnumbered, note paragraph [0022]), wherein, during the loss of grid power, the pitch control system implements a control scheme for the wind turbine power system, the control scheme comprising: monitoring an incoming wind direction WD at the wind turbine power system; and, when the incoming wind direction is changing at a predetermined attack angle, rotating at least one of the plurality of rotor 
The control scheme further comprises: determining at least one of a rotor position or a rotor orientation of the wind turbine power system (the anemoscope measures the yaw angle Y of the wind relative to the nacelle); and, rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from the feather position by the predetermined number of degrees when the rotor position and/or the rotor orientation are indicative of the flutter phenomenon occurring (claim 12).
Rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by the same number of degrees (paragraph [0022]) (claim 15).
The feather position is approximately 90 degrees with respect to the incoming wind direction, as this is the standard definition of a feather position (claim 17).

However, Yoshida does not disclose a backup control system comprising: the pitch control system having an auxiliary power supply and the plurality of pitch drive mechanisms communicatively coupled to the auxiliary power supply via a communication link (claim 11).



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the wind turbine power system of Yoshida with a backup control system comprising: the pitch control system having an auxiliary power supply and the plurality of pitch drive mechanisms communicatively coupled to the auxiliary power supply via a communication link, as taught by Nies, for the purpose of allowing for pitch control of the blades during loss of grid power.

Claims 11-12 and 16-17, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Spruce 2013/0129508.
Spruce discloses an idling wind turbine power system (note paragraphs [0004] and [0007], for example) substantially as claimed, comprising: a pitch control system 100 and a plurality of pitch drive mechanisms 108, wherein, during the loss of grid power note paragraphs [0033] and [0047], for example), the pitch control system implements a control scheme for the wind turbine power system, the control scheme comprising: monitoring an incoming wind direction at the wind turbine power system (via controller 100 which determines a yaw error which is the difference between the current wind direction and the direction of the nacelle); and, 
The control scheme further comprises: determining at least one of a rotor position or a rotor orientation of the wind turbine power system (via controller 100 which determines the yaw error); and, rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from the feather position by the predetermined number of degrees when the rotor position and/or the rotor orientation are indicative of the flutter phenomenon occurring (claim 12).
Rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by a different number of degrees (note paragraphs [0010], [0042], and [0047], for example) (claim 16). 
 The feather position is approximately 90 degrees with respect to the incoming wind direction, as this is the standard definition of a feather position (claim 17).

However, Spruce does not disclose a backup control system comprising: the pitch control system having an auxiliary power supply and the plurality of pitch drive mechanisms communicatively coupled to the auxiliary power supply via a communication link (claim 11).
Nies shows a backup control system for a wind turbine 100 having blades 108, the backup control system comprising: a pitch control system inside of 112 having an auxiliary 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the wind turbine power system of Spruce with a backup control system comprising: the pitch control system having an auxiliary power supply and the plurality of pitch drive mechanisms communicatively coupled to the auxiliary power supply via a communication link, as taught by Nies, for the purpose of allowing for pitch control of the blades during loss of grid power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christopher Verdier/Primary Examiner, Art Unit 3745